Citation Nr: 0837942	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-23 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1968 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Waco, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a September 1999 rating decision, the RO denied the 
veteran's request to reopen the previously denied claim for 
service connection for PTSD; although notified of the denial 
in a September 1999 letter, the veteran did not initiate an 
appeal.  

2.  Medical evidence associated with the claims file since 
the September 1999 denial of claim to reopen is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3.  The veteran has submitted credible evidence of sexual 
assault during active service.  

4.  Medical evidence shows that the current diagnoses include 
PTSD, which has been related to the sexual assault in service 
by expert medical opinion.


CONCLUSIONS OF LAW

1.  The September 1999 RO decision that denied the veteran's 
request to reopen a previously denied claim for service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105, 20.302, 20.1103 (2008). 

2.  Evidence received since the most recent denial of the 
veteran's claim is new and material, and her claim for 
service connection for PTSD is reopened.  38 C.F.R. 
§ 3.156(a) (2008). 

3.  PTSD was incurred due to active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating her claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating her claim.

The veteran contends that she has developed PTSD as a result 
of active service.  She argues that she was raped by two 
servicemen, which led to her discharge from service as a 
result of pregnancy.  The veteran notes that she has now been 
diagnosed with PTSD, and states that this is the result of 
the assault in service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  

The veteran argues that she has developed PTSD as a result of 
a rape during active service.  The provisions of 38 C.F.R. 
§ 3.304(f) address the development of PTSD due to assault.  
This regulation states that if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for 
PTSD was initially denied in a June 1987 rating decision.  
There is no indication that the veteran submitted a notice of 
disagreement within one year of notice of this decision.  
Therefore, the June 1987 decision is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence considered by the June 1987 rating decision 
included the veteran's service medical records, as well as 
the report of a January 1987 VA examination.  This decision 
noted that PTSD was not shown on the January 1987 
examination.  Entitlement to service connection was denied on 
the basis that the veteran did not have a current diagnosis 
of the claimed PTSD.  

The United States Court of Veterans Appeals (Court) has 
stated that for the purpose of determining whether or not new 
and material evidence has been presented to reopen a claim, 
the evidence for consideration is that which has been 
presented or secured since the last time the claim was 
finally disallowed on any basis, and not only since the last 
time it was disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

The veteran's most recent attempt to reopen her claim for 
service connection for PTSD was denied in a September 1999 
rating decision.  This decision was not appealed, and is 
final.  See 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

Evidence received since September 1999 includes VA treatment 
records from August 2004, and additional VA treatment records 
and examination reports from June 2005 to November 2006.  
These records include multiple current diagnoses for PTSD.  

The Board finds that the evidence submitted since September 
1999 is both new and material.  The evidence includes 
numerous VA medical records that were not before the decision 
makers in September 1999, and which contains information that 
was not previously available and is not cumulative of the 
information which was previously considered.  This 
constitutes new evidence.  The evidence is also material, in 
that it shows the veteran now has a current diagnosis of 
PTSD.  As the additional evidence is both new and material, 
the veteran's claim is reopened.  Her claim will now be 
reviewed on a de novo basis, with consideration of the entire 
evidentiary record.  

After a review of the record on a de novo basis, the Board 
finds that entitlement to service connection for PTSD is 
warranted.  

The current medical records contain numerous diagnoses of 
PTSD and show that the veteran is in receipt of ongoing 
treatment for this disability.  A current diagnosis of PTSD 
is well established.  

Furthermore, a VA staff psychiatrist reviewed the veteran's 
records in June 2005.  After noting previous assessments of 
PTSD in the record, the doctor stated that it was her medical 
opinion that the veteran suffers from PTSD, and that her PTSD 
is directly related to the sexual assault that she was a 
victim of while on active duty in the military.  The record 
does not contain any contradictory medical opinion.  

The remaining element that must be established in order to 
support a claim for service connection for PTSD is credible 
evidence of the occurrence of the claimed inservice trauma.  
The veteran contends that her trauma was a rape during 
service.  After a review of the entire record, the Board 
finds that there is credible evidence of a trauma during 
service.  

The veteran's claimed trauma, in summary, is that in either 
November or December 1968, she was offered a ride across her 
base at the Aberdeen Proving Grounds by two soldiers.  These 
soldiers then drove her to their barracks and forced her 
inside, where she was raped.  The veteran states that she 
reported this incident to her commanding officer, but that 
this officer blamed the veteran and refused to take action.  
The veteran further states that she became pregnant as a 
result of the rape, which led to an early discharge.  She 
gave birth to a child after service.  

A small portion of the veteran's personnel records have been 
obtained.  However, an attempt to obtain the bulk of these 
records was unsuccessful, and the RO has certified that these 
records are unobtainable.  A search for morning reports was 
also unsuccessful.  The service medical records are negative 
for treatment of a sexual trauma.  

However, the Board finds that the veteran's stressor is 
credible for the following reasons.  First, the service 
medical records show that the veteran was seen for spotting 
in early January 1969, was found to be pregnant in mid 
January 1969, and that she was discharged in February 1969.  
Private hospital records show that the veteran gave birth in 
early September 1969.  

Second, the veteran has related her story in a consistent 
manner from the initial January 1987 VA examination until the 
June 2008 hearing.  There has been little if any variation in 
the more than 20 years since her initial claim.  Her 
testimony at the June 2008 hearing was under oath and very 
credible.  

Third, the veteran has submitted a lay statement from a 
friend, who states that he was told by the veteran in 1972 
that she had been raped in service and that she had given 
birth to a child as a result of this rape.  

Finally, the evidence includes VA medical records which show 
that the veteran underwent psychological testing in August 
2004.  The results of this testing were found to be valid and 
consistent with PTSD due to trauma.  Therefore, based on the 
evidence of record and the credible testimony of the veteran, 
the Board finds that there is credible evidence to support 
the occurrence of the veteran's claimed trauma.  

Therefore, as there is evidence of a current diagnosis of 
PTSD, as there is credible evidence to support the occurrence 
of the claimed inservice trauma, and as there is competent 
medical evidence of a relationship between the current 
diagnosis and the event in service, entitlement to service 
connection for PTSD is established.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for PTSD, and to this 
extent the appeal is granted. 

Entitlement to service connection for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


